57 Mich. App. 602 (1975)
226 N.W.2d 579
PEOPLE
v.
SAYIG
Docket No. 19774.
Michigan Court of Appeals.
Decided January 9, 1975.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Patricia J. Boyle, Principal Attorney, Research, Training and Appeals, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Solomon & Stern, for defendant.
*603 Before: J.H. GILLIS, P.J., and ALLEN and PETERSON,[*] JJ.
ALLEN, J.
Originally charged with breaking and entering with intent to commit larceny, MCLA 750.110; MSA 28.305, defendant pled guilty on January 21, 1974, to attempting to commit that particular act. MCLA 750.92; MSA 28.287. On February 11, 1974, defendant was sentenced to three to five years in prison. He appeals, arguing that the trial court's failure to inform defendant of his right to have compulsory process issued for witnesses on his behalf requires that his guilty plea be reversed.
Although the plea proceedings were otherwise quite proper, at no point did the trial court specifically tell defendant that by pleading guilty he was waiving his right "to have compulsory process for obtaining witnesses in his favor". GCR 1963, 785.7(1)(d)(iii). As recently indicated by the Michigan Supreme Court in People v Shekoski, 393 Mich. 134; 224 NW2d 656 (1974):
"The bench and bar are hereby advised that strict adherence to those requirements is mandatory and that neither substantial compliance nor the absence of prejudicial error will be deemed sufficient. GCR 1963, 785.7(5)."
Pursuant to that mandate, we must agree with defendant.
Reversed and remanded.
All concurred.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.